United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF INTERIOR, NATIONAL
PARK SERVICE, Three Rivers, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-346
Issued: March 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 26, 2014 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs (OWCP) dated September 24, 2014. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury to his head and scalp in the
performance of duty on July 22, 2014.
FACTUAL HISTORY
On August 8, 2014 appellant, then a 38-year-old firefighter, filed a Form CA-1 for
benefits based on traumatic injury, alleging that he developed bumps and rashes on his head after
fighting a fire on July 22, 2014. He subsequently developed a staph infection. The employing
1

5 U.S.C. § 8101 et seq.

establishment controverted the claim, stating that the staph condition preexisted the July 22,
2014 incident and that there was no evidence that the staph infection was causally related to
employment factors.
In a statement received by OWCP on August 12, 2014, appellant’s supervisor, Cristian
Lopez, stated that appellant was engaged in fighting a fire on July 22, 2014; he was part of the
crew that was digging a line around the fire. He stated that after lunch appellant informed him
and the emergency medical technician (EMT) crew about the rashes and bumps on his head.
After the fire was contained, appellant requested medical attention from the EMT medics. The
following day, July 23, 2014, he was treated by a physician who placed him on light duty
because he did not want him wearing a hard hat on his head; he needed to let the rashes and
bumps on his head heal. Mr. Lopez advised that on July 24, 2014 appellant flew back home and
was back at work the next day doing light-duty work at Ash Mountain.
By letter to appellant dated August 15, 2014, OWCP advised appellant that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. It asked him to submit a comprehensive medical report from his treating physician
describing his symptoms and a medical opinion explaining the cause of any diagnosed condition.
In a Form CA-16 dated July 23, 2014, received by OWCP on August 22, 2014,
Dr. Charles M. Wong, a specialist in internal medicine and urgent care, stated that appellant had
a history of work-related staph infections, including the incident which occurred on July 22,
2014, which resulted in the emergence of cellulitis on his scalp. He restricted appellant from
performing his regular work or wearing headgear for one week. Dr. Wong checked a box
indicating that the condition found was caused or aggravated by the employment activity
described.
In a July 31, 2014 report, received by OWCP on September 18, 2014, Dr. Sanjay
Deshmukh, Board-certified in physical medicine and rehabilitation, reported that appellant
noticed bumps on the back of his head on July 22, 2014 after fighting a fire; these bumps
subsequently evolved into a rash and staph infection. He noted that appellant had recently
developed a skin infection on his knee and diagnosed a skin infection on the scalp, but stated that
there were no chemical or toxic compounds involved. Dr. Deshmukh also noted that other
members of appellant’s family had contracted similar infections. He stated that appellant could
return to regular work as of July 31, 2014.
In an August 7, 2014 report, received by OWCP on September 2, 2014, Dr. Geoffrey
Black, a specialist in family medicine, reported that appellant felt normal and had no noticeable
lesions or skin sores at the temporal area and at the back of the neck. He noted that appellant had
a skin infection of the scalp which had resolved. Dr. Black released him to return to regular
work with no limitations and no need for further medical follow up.
By decision dated September 24, 2014, OWCP denied the claim, finding that appellant
failed to provide medical evidence sufficient to establish that he sustained an injury to his head
or scalp causally related to the accepted July 22, 2014 work incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.5 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish that
the employment incident caused a personal injury.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
It is uncontested that appellant experienced pain and developed sores on his head and scalp
after fighting a fire on July 22, 2014. The question of whether an employment incident caused a
personal injury can only be established by probative medical evidence.9 Appellant has not
submitted rationalized, probative medical evidence to establish that the July 22, 2014 employment
2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(e)(e).

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

Carlone, supra note 5.

3

incident while fighting a fire caused a personal injury and that the work incident would have been
competent to cause the claimed injury.
Appellant submitted reports from Drs. Wong, Deshmukh, and Black. In his July 23,
2014 Form CA-16 report, Dr. Wong diagnosed cellulitis and stated that appellant had a history of
work-related staph infections, including the incident which occurred on July 22, 2014, which
resulted in the emergence of cellulitis on his scalp. He restricted appellant from performing his
regular work or wearing headgear for one week. Dr. Wong, however, did not provide a
probative, rationalized opinion regarding whether the July 22, 2014 work incident caused a
personal injury. Further, form reports that support causal relationship with a checkmark are
insufficient to establish the claim, as the Board has held that, without further explanation or
rationale, a checked box is not sufficient to establish causation.10
The record does reflect that the employing establishment issued appellant a Form CA-16
on July 23, 2014 authorizing medical treatment, by the Northwest Urgent Care Center, the
medical facility which employed Dr. Wong. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.11 Although OWCP denied appellant’s claim for an injury, it did
not address whether he is entitled to reimbursement of medical expenses pursuant to the
Form CA-16. Upon return of the case record, it should further address this issue.
The other medical reports of record are also not sufficient to establish appellant’s claim.
Dr. Deshmukh stated in his July 31, 2014 report that appellant had bumps on the back of his head
on July 22, 2014 after fighting a fire which subsequently developed into a rash and staph
infection. He diagnosed a skin infection but indicated that appellant had not been exposed to
chemical or toxic compounds. Dr. Deshmukh also noted, without further explanation, that the
other members of appellant’s family had contracted similar infections. This statement leaves
unresolved the question as to whether these infections were caused by some agent or exposure
common to the entire family, rather than the workplace incident of July 22, 2014.
In his August 7, 2014 report, Dr. Black stated that appellant had a skin infection of the
scalp which had resolved. He did not present an opinion as to whether the skin infection was
caused or aggravated by the July 22, 2014 firefighting incident.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.12 Although Drs. Wong, Deshmukh, and Black provided
diagnoses of skin infection, staph infection, and cellulitis, these physicians did not submit a
10

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

11

See W.R., Docket No. 14-1869 (issued January 28, 2015); D.M., Docket No. 13-535 (issued June 6, 2013). See
also 20 C.F.R. §§ 10.300, 10.304.
12

See Anna C. Leanza, 48 ECAB 115 (1996).

4

report which addressed how the diagnosed conditions were causally related to the July 22, 2014
work incident. They did not sufficiently explain how, medically, appellant would have sustained
a staph infection, skin infection, or cellulitis condition causally related to his fighting a fire on
July 22, 2014. They did not adequately describe his accident or how the accident would have
been competent to cause the claimed conditions. Their opinions regarding causal relationship is
of limited probative value for the further reason that they did not provide adequate medical
rationale in support of their conclusions.13 Appellant did not submit reports containing sufficient
medical evidence demonstrating a causal connection between his July 22, 2014 work incident
and his claimed head/scalp conditions.
OWCP advised appellant of the evidence required to establish his claim. Appellant has
failed to submit such evidence. Causal relationship must be established by rationalized medical
opinion evidence. Appellant did not provide a medical opinion which describes or explains the
medical process through which the July 22, 2014 work accident would have caused the claimed
injury. Accordingly, he did not establish that he sustained her head/scalp injury in the
performance of duty. OWCP properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury to his
head and scalp in the performance of duty on July 22, 2014.

13

William C. Thomas, 45 ECAB 591 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

